If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 22, 2020
               Plaintiff-Appellee,

v                                                                   No. 348462
                                                                    Jackson Circuit Court
DAISHA MONIQUE COOPER,                                              LC No. 16-004527-FC

               Defendant-Appellant.


Before: JANSEN, PJ., and FORT HOOD and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant appeals as of right her convictions following a jury trial of possession of a
firearm during the commission of a felony (felony-firearm), MCL 750.227b,1 and involuntary
manslaughter, MCL 750.321.2 The trial court sentenced defendant to 9 to 15 years’ imprisonment
for involuntary manslaughter, and 2 years’ imprisonment for felony-firearm. Defendant appeals,
arguing that the trial court’s justification for its departure from the sentencing guidelines was
insufficient, the sentence that it imposed was unreasonably harsh, and that judicial reassignment
for resentencing is required. We remand for the trial court to give more adequate justification for
the departure sentence imposed. We do not believe that judicial reassignment is necessary.

                                       I. BACKGROUND

      This case arises out of defendant admittedly shooting and killing her boyfriend, Ben
Johnson, Jr. Defendant stated that the shooting was accidental. The jury was unable to come to a




1
 Defendant was convicted of felony-firearm at her first trial, but the jury was hung regarding
defendant’s open murder charge.
2
  At defendant’s second trial, the jury was undecided regarding her open murder charge but
found defendant guilty of the lesser-included offense of involuntary manslaughter.


                                               -1-
unanimous verdict as to defendant’s second-degree murder charge, but unanimously found
defendant guilty of involuntary manslaughter. During sentencing, the trial court stated

               Well, Ms. Cooper, in passing sentence on you I’m individualizing your
       sentence. I’m taking into account a number of factors, I’m considering punishment,
       rehabilitation prospects, deterrence, protection of society. One of the biggest
       problems when I was going back and looking at this was reconciling, I think it was
       after she had shot him she walks out and says, “Get up, bitch,” or something to that
       effect, and then starts screaming for Naim to come help her. But the jury found
       what they found and from the court’s perspective, my perspective, she got one hell
       of a break by the verdict that you are able to obtain for her. An involuntary
       manslaughter where we have a 26 year old man dead? I can’t imagine being the
       mother and losing a 26 year old son.

               Unfortunately, we got way too many people in this county losing children
       because of all the shootings, and then wanting justice within the parameters that we
       are all working with, and that being the involuntary manslaughter. The jury could
       have easily come back with second degree murder in this case. They did not find
       the facts to do so.

               Mr.—when I look at that the guidelines are at 71 months maximum, but I
       don’t think they really take into account the benefit that she got from that jury
       verdict. It’s the sentence of the court you be sentenced to the Michigan Department
       of Corrections for nine (9) years to fifteen (15) years with three hundred and for
       (304) days credit.

                                          II. ANALYSIS

       Defendant argues that the trial court failed to provide articulation for its upward departure
sentence and it was, therefore, legally inappropriate, and the sentence that it imposed was
unreasonably harsh.

        “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” People v Lockridge, 498 Mich 358, 391-392; 870 NW2d 502
(2015). “[T]he standard of review to be applied by appellate courts reviewing a sentence for
reasonableness is abuse of discretion.” People v Steanhouse, 500 Mich 453, 472; 902 NW2d 327
(2017). A trial court abuses its discretion when it chooses an outcome falling outside the range of
principled outcomes. People v Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003).

         Although the sentencing guidelines are no longer mandatory in Michigan, trial courts are
still required to “consult the applicable guidelines range and take it into account when imposing a
sentence.” Lockridge, 498 Mich at 391-392. A minimum sentence within the applicable range is
presumptively proportionate. People v Armisted, 295 Mich App 32, 51; 811 NW2d 47 (2011). “If
the trial court chooses to depart from the sentencing guidelines, it must justify the departure on the
record by explaining why the sentence imposed is more proportionate to the offense and the
offender than a different sentence would have been.” People v Odom, 327 Mich App 297, 315;
933 NW2d 719, 731 (2019). In evaluating the trial court’s sentencing rationale to determine



                                                 -2-
whether the principle of proportionality was met, this Court considers certain factors, including
“whether the guidelines accurately reflect the seriousness of the crime,” “factors not considered
by the guidelines,” and “factors considered by the guidelines but given inadequate weight.” People
v Dixon-Bey, 321 Mich App 490, 525; 909 NW2d 458 (2017). When a sentence departs from the
guidelines and a trial court fails to articulate its rationale for an upward departure from the
minimum sentencing guidelines range, this Court “must remand the case to the trial court for
resentencing or rearticulation” of its reasoning for the departure. Babcock, 469 Mich at 258.

        In this case, defendant was convicted of involuntary manslaughter, MCL 750.321,3 which
is a Class C felony. See MCL 777.16p. The presentence information report assigned defendant a
total prior record variable (PRV) score of 10 points and a total offense variable (OV) score of 65
points. These scores placed defendant in PRV Level C and OV Level V. See MCL 777.64. The
sentencing guidelines range for defendant was, therefore, 36 to 71 months’ imprisonment. See
MCL 777.64. Defendant raises no dispute about the scoring on the sentencing report.

        Defendant argues that the trial court’s conduct was disallowed pursuant to our Supreme
Court’s decision in People v Beck, 504 Mich 605, 609; 939 NW2d 213 (2019), wherein the Court
held that “[o]nce acquitted of a given crime, it violates due process to sentence the defendant as if
he committed that very same crime.” In Beck, the defendant was convicted “of being a felon in
possession of a firearm (felon-in-possession) and carrying a firearm during the commission of a
felony (felony-firearm), second offense, but acquitted of open murder, carrying a firearm with
unlawful intent, and two additional counts of felony-firearm attendant to those charges.” Beck,
504 Mich at 610. At sentencing, the judge stated that “in the [c]ourt’s opinion, [the defendant]
didn’t just provide [the gun], he actually was the one who perpetrated the killing,” and the trial
court found by a preponderance of the evidence that “that has been shown.” Id. at 612 (emphasis
omitted). The defendant appealed, arguing that the trial court based his sentencing on crimes of
which he had been acquitted. Id. at 612. The Beck Court agreed with the defendant and held that
“[b]ecause the sentencing court punished the defendant more severely on the basis of the judge’s
finding by a preponderance of the evidence that the defendant committed the murder of which the
jury had acquitted him, it violated the defendant’s due-process protections.” Id. at 629.

       In this case, during sentencing, the trial court gave a limited explanation for imposing an
upward departure sentence. The trial judge stated that “the jury found what they found and from
the court’s perspective, my perspective, [defendant] got one hell of a break by the verdict,” he
expressed how the jury could have “easily come back with second-degree murder in this case,”
and then said that defendant’s guidelines did not “take into account the benefit that she got from



3
  MCL 750.321 defines the penalty for involuntary manslaughter as “[a]ny person who shall
commit the crime of manslaughter shall be guilty of a felony punishable by imprisonment in the
state prison, not more than 15 years or by fine of not more than 7,500 dollars, or both, at the
discretion of the court.” Involuntary manslaughter has been defined as “the killing of another
without malice and unintentionally, but in doing some unlawful act not amounting to a felony
nor naturally tending to cause death or great bodily harm, or in negligently doing some act lawful
in itself, or by the negligent omission to perform a legal duty.” People v Townes, 391 Mich 578,
590, 218 NW2d 136 (1974).


                                                -3-
that jury verdict.” It would appear that the trial court imputed an intent on the part of the defendant
that would have been an element of the crime for which she was not actually convicted. In any
event, very unlike the defendant in Beck, defendant in this case was not acquitted of any charges;
she was found guilty by a jury of a lesser included offense and the jury was hung as to the other
charge. The court did not state that it “found by a preponderance of the evidence” or that it believed
that defendant committed second-degree murder. Beck, 503 Mich at 629. It simply stated that
defendant got a “break” and then noted that defendant could have “easily” been convicted of
second-degree murder. Thus, while the trial court did not err to the extent of the court in Beck, we
are still left without a sufficient record to review the proportionality of defendant’s sentence.

         On the basis of this unclarity, this Court concludes that the trial court failed to explain the
justifications for its departure separate from its belief that defendant may have been guilty of a
more serious crime, of which, she was charged and not convicted. See Beck, 503 Mich at 629.
See also Odom, 327 Mich App at 315 (explaining that a trial court must articulate the justifications
for a departure for appellate review). The court failed to make it apparent on the record what,
other than it’s belief that defendant was guilty of a more serious crime for which she was not
convicted, its justification for the departure sentence was when it fashioned defendant’s sentence.
Accordingly, because the trial court failed to articulate its rationale for an upward departure from
the minimum sentencing guidelines range, we remand the case to the trial court for rearticulation
of its reasoning for the departure. See id.

       We decline, however, defendant’s request to be resentenced by a different judge. “A
case should be assigned to a different judge if it would be unreasonable to expect the trial judge,
given her handling of the matter, to be able to put previously expressed findings out of mind
without substantial difficulty.” People v Pillar, 233 Mich App 267, 270-271; 590 NW2d 622
(1998). In deciding whether resentencing should occur before a different judge, this Court
considers:

       (1) whether the original judge would reasonably be expected upon remand to have
       substantial difficulty in putting out of his or her mind previously-expressed views
       or findings determined to be erroneous or based on evidence that must be rejected,
       (2) whether reassignment is advisable to preserve the appearance of justice, and (3)
       whether reassignment would entail waste and duplication out of proportion to any
       gain in preserving the appearance of fairness. [People v Walker, 504 Mich 267,
       285-286; 934 NW2d 727 (2019) (quotation marks and citations omitted).]

We see nothing in the available record that indicates that the trial court would have substantial
difficulty on remand in setting aside any potentially erroneous views, nor that a remand to the same
judge would involve unfairness or injustice. See People v Hill, 221 Mich App 391, 398; 561
NW2d 862 (1997).

        Reversed and remanded for resentencing consistent with this opinion.                We retain
jurisdiction.

                                                                /s/ Kathleen Jansen
                                                                /s/ Karen M. Fort Hood




                                                  -4-
                              Court of Appeals, State of Michigan

                                                ORDER
                                                                                Kathleen Jansen
 People of MI v Daisha Monique Cooper                                             Presiding Judge

 Docket No.     348462                                                          Karen M. Fort Hood

 LC No.         16-004527-FC                                                    Amy Ronayne Krause
                                                                                  Judges


               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                 Proceedings on remand in this matter shall commence within 56 days of the Clerk’s
certification of this order, and they shall be given priority on remand until they are concluded. As stated
in the accompanying opinion, the trial court gave insufficient justification for the upward departure
sentence imposed in this case, and we remand for the court to either resentence defendant or to rearticulate
the justifications for the departure sentence imposed. The proceedings on remand are limited to this issue
.

               The parties shall promptly file with this Court a copy of all papers filed on remand. Within
seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days after
completion of the proceedings.



                                                            _______________________________
                                                             Presiding Judge




                                 December 22, 2020